                          UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF MISSOURI
                               SOUTHERN DIVISION

DIAMOND RESORTS CORPORATION,                        )
a Maryland corporation,                             )
                                                    )
               Plaintiff,                           )
                                                    )
v.                                                  )       Case No.: 6:18-cv-03053-MDH
                                                    )
MUTUAL RELEASE CORPORATION a/k/a                    )
417 MRC LLC, a Missouri limited liability           )
Company; DAN CHUDY, an individual;                  )
MATTHEW TUCKER, an individual;                      )
JOSEPH DICKLEMAN, an individual;                    )
THERESE BROOKE PIAZZA, an individual;               )
NATHANIEL TYLER, an individual; SHELIA              )
WOOD, an individual; CLS, INC. d/b/a ATLAS          )
VACATION REMEDIES and also d/b/a                    )
PRINCIPAL TRANSFER GROUP, a Missouri                )
corporation; DONNELLY SNELLEN, an                   )
individual; and JASON HEMINGWAY, an                 )
individual,                                         )
                                                    )
               Defendants.                          )

     DEFENDANT JASON HEMINGWAY’S RESPONSES TO PLAINTIFF’S FIRST
      REQUEST FOR PRODUCTION OF DOCUMENTS TO DEFENDANT JASON
                           HEMINGWAY

       COMES NOW Defendant Jason Hemingway, and for his responses to Plaintiff’s first

request for production of documents states as follows:

1. All documents listed in your Rule 26 disclosures.

RESPONSE: Defendant has not completed his Rule 26 disclosures at this time. Plaintiff refuses

to provide its Rule 26 disclosures to Defendant even though the disclosures are long past due

despite repeated requests.



2. All documents relating to the formation of CLS, Inc.


                                                                                      Exhibit B
       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 1 of 8
RESPONSE: Any responsive documents are available on the Missouri Secretary of State’s

website. Defendant has no responsive documents. CLS, Inc., was formed in 1998 and the

Defendant was not involved in the formation of CLS, Inc.



3. All documents relating to the formation of MRC.

RESPONSE: None. I filled out the online LLC form at Chudy and Tucker’s request.



4. All documents relating to the formation of any other entity in which you have any ownership

    interest.

RESPONSE: Objection - overly broad, vague, irrelevant, and unlikely to lead to the discovery

of admissible evidence. The request is not limited in time or scope. Documents relating to the

formation of other entities not parties to this case throughout the course of Defendant’s lifetime

are irrelevant to any issues framed by the pleadings in this case. In addition, Defendant asserts

the attorney-client privilege for any such documents.



5. All documents in your possession that refer to Diamond or any current or former Diamond

    Customers.

RESPONSE: I have no documents related to this request.



6. All documents concerning Chudy actively recruiting Diamond employees to leave their

    employment at Diamond.

RESPONSE: I have no documents related to this request.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 2 of 8
7. All documents that refer to and/or relate to MRC or its operations.

RESPONSE: None. I am not involved with MRC or its operations.



8. All documents that describe, refer to, and/or relate to any communication you and any

    current or former Diamond Customer from January 2018 onward.

RESPONSE: I have no documents related to this request.



9. All documents that describe, refer to, and/or relate to any transactions between you and any

    current or former Diamond Customer from January 2018 onward.

RESPONSE: I have no documents related to this request.



10. All documents that describe, refer to, and/or relate to any advertisements or promotional

    materials you sent to any current or former Diamond Customer from January 2018 onward.

RESPONSE: I have not made any advertisements. I have no responsive documents.



11. All documents that describe, refer to, and/or relate to how you obtained Diamond Customer

    information.

RESPONSE: I have no documents related to this request.



12. All documents reflecting and/or relating to any agreement between you and any other person

    regarding Diamond Customer leads from January 2018 onward.

RESPONSE: I have no documents related to this request.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 3 of 8
13. All documents reflecting and/or relating to communications between you and any other

    person regarding Diamond Customer leads from January 2018 onward.

RESPONSE: I have no documents related to this request.



14. All documents that describe, refer to, and/or relate to any lead sources that assist you in

    obtaining Diamond Customer information.

RESPONSE: I have no documents related to this request.



15. All documents reflecting and/or relating to any records you keep regarding Diamond

    Customer information.

RESPONSE: I have no documents related to this request.



16. All documents relating to the registration and development of the website

    https://mutualreleasecorp.com/.

RESPONSE: I have no documents related to this request.



17. All documents relating to the registration and development of the website

    www.atlasvacationremedies.com.

RESPONSE: I have no documents related to this request.



18. All documents relating to the registration and development of the website

    www.principaltransfergroup.com.

RESPONSE: I have no documents related to this request.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 4 of 8
19. All documents relating to customer Susan M., who purportedly left the following review on

   https://www.atlasvacationremedies.com/testimonials: “I would recommend Principal

   Transfer Group to anyone looking to get out of their timeshare. We are free and clear of ours

   and couldn’t be happier! Thank you! - Susan M.”

RESPONSE: I have no documents related to this request.



20. All documents relating to customer Pam S., who purportedly left the following review on

   https://www.atlasvacationremedies.com/testimonials: “Everyone that I spoke with and

   everyone that I worked with were very professional, honest and stayed in contact with me

   throughout the process. I would recommend this company to anyone that needs to get out of

   their timeshare. - Pam S.”

RESPONSE: I have no documents related to this request.



21. All documents relating to customer Thomas J., who purportedly left the following review on

   https://www.atlasvacationremedies.com/testimonials: “Our consultant was very

   understanding of our particular situation and worked with us to find the best fit for us from

   the program they have in place. I would highly recommend that anyone looking to get out of

   their timeshare to give them a call. There are no high-pressure sales tactics with this

   company. We asked for a few days to look things over and call them back. We called them

   a week later and the deal was still good. We are now timeshare free and could not be

   happier. Thanks Principal Transfer Group! - Thomas J.”

RESPONSE: I have no documents related to this request.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 5 of 8
22. All documents that describe, refer to, and/or relate to any actual or potential customer’s

    dissatisfaction with products and/or services you offered or provided them from January

    2018 onward.

RESPONSE: I have no documents related to this request.



23. All documents referring to and/or relating to Diamond’s trade secrets.

RESPONSE: I have no documents related to this request.



24. All documents referring to and/or relating to any Diamond PowerPoint presentation.

RESPONSE: I have no documents related to this request.



25. All documents referring to and/or relating to Diamond’s Clarity system.

RESPONSE: I have no documents related to this request.



26. All documents referring to and/or relating to any agreements between you and any of the

    Defendants in this action.

RESPONSE: I have no documents related to this request.



27. All documents that describe, refer to, and/or relate to the identity of the individuals to whom

    you direct your marketing efforts, including but not limited to, your email lists, listserv

    makeup, and/or newsletter or blog subscribers.

RESPONSE: I have no documents related to this request.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 6 of 8
28. All documents and/or correspondence between you and any current or former Diamond

    Customer.

RESPONSE: I have no documents related to this request.



29. All documents referring to and/or relating to any Diamond Customers that retained your

    services.

RESPONSE: I have no documents related to this request.



30. All documents referring to and/or relating to all information used to design your ‘road

    shows’ and ‘dinner shows.’

RESPONSE: I have no documents related to this request.



31. All documents reflecting any licenses you hold, including, without limitation, professional

    licenses, and any license issued by any governmental entity.

RESPONSE: I have no documents related to this request.



32. Any and all correspondence between you and any other Defendants in this civil action.

RESPONSE: Objection - overly broad, vague, irrelevant, and unlikely to lead to the discovery

of admissible evidence. This interrogatory is not limited in time or scope in any manner.



33. All documents reflecting any payments to or from any other Defendants in this civil action.




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 7 of 8
RESPONSE: I bought a 2005 Bayliner boat from Defendant Tucker. Those documents are

attached hereto.



34. Copies of all contracts to provide timeshare related services to any timeshare owner.

RESPONSE: I have no documents related to this request.



35. All referral agreement with any law firms.

RESPONSE: I have no documents related to this request.



36. All referral agreements with any other person or entity that provides timeshare related

    services to timeshare owners.

RESPONSE: I have no documents related to this request.



                                             Respectfully Submitted,

                                             THE MONTGOMERY LAW FIRM, LLC

                                             By: /s/ M. Scott Montgomery
                                                    M. Scott Montgomery
                                                    Missouri Bar No. 42805
                                                    901 E. St. Louis Street, Suite 1200
                                                    Springfield, MO 65806
                                                    Phone: 417-887-4949
                                                    Fax: 417-887-8618
                                                    E-mail: scott@montgomerylaw.org
                                                    ATTORNEY FOR DEFENDANT
                                                    JASON HEMINGWAY




       Case 6:18-cv-03053-MDH Document 146-2 Filed 02/27/19 Page 8 of 8
